EXHIBIT 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: (1) Registration Statements (Form S-8 No. 333-69807 and No. 333-3124) related to the 1993 Stock Option and Restricted Stock Plan of Omega Healthcare Investors, Inc., as Amended and Restated; (2) Registration Statement (Form S-8 No. 333-61354) related to the 2000 Stock Incentive Plan of Omega Healthcare Investors, Inc.; (3) Registration Statement (Form S-8 No. 333-117656) related to the 2004 Stock Incentive Plan of Omega Healthcare Investors, Inc.; (4) Registration Statement (Form S-3/A No. 333-117655) of Omega Healthcare Investors, Inc.; and (5) Registration Statement (Form S-3 No. 333-148246) related to the Dividend Reinvestment and Common Stock Purchase Plan of Omega Healthcare Investors, Inc. of our reports dated February 14, 2008, with respect to the consolidated financial statements and schedules of Omega Healthcare Investors, Inc. and the effectiveness of internal control over financial reporting of Omega Healthcare Investors, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2007. /s/ Ernst & Young LLP Baltimore, Maryland February 14, 2008
